      Case 19-41825-elm13 Doc 2 Filed 05/06/19                          Entered 05/06/19 09:43:43               Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Brenda Hiley Owens                         xxx-xx-2712             §          Case No:
       10937 Braemoor Dr.                                                 §
                                                                                     Date:        5/6/2019
       Haslet, TX 76052                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,125.00                      Value of Non-exempt property per § 1325(a)(4):        $600.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $127,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-41825-elm13 Doc 2 Filed 05/06/19                          Entered 05/06/19 09:43:43                   Page 2 of 19
Case No:
Debtor(s):    Brenda Hiley Owens




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,125.00     per month, months    1       to   60    .

          For a total of    $127,500.00     (estimated " Base Amount ").
          First payment is due      6/5/2019        .

          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $600.00         .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-41825-elm13 Doc 2 Filed 05/06/19                         Entered 05/06/19 09:43:43                  Page 3 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Mr. Cooper                                         $10,594.05         5/1/2019          0.00%        Month(s) 1-59                  Pro-Rata
10937 Braemoor Dr. Haslet, TX 76052

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Mr. Cooper                                                             59 month(s)                    $1,416.45                  8/1/2019
10937 Braemoor Dr. Haslet, TX 76052

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Mr. Cooper                                           $2,832.90     6/1/2019 and         0.00%        Month(s) 1-59                  Pro-Rata
10937 Braemoor Dr. Haslet, TX 76052                                   7/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Consumer Portfolio Svc                             $10,681.35          $6,600.00       5.00%                                        Pro-Rata
2013 Mitsubishi Outlander

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Conns Credit Corp                                                      $1,018.00       0.00%                                        Pro-Rata
Household Goods
Premier Community Property Mgmt.                                       $2,738.45       0.00%                                        Pro-Rata
10937 Braemoor Dr., Haslet, TX 76052




                                                                 Page 3
        Case 19-41825-elm13 Doc 2 Filed 05/06/19                       Entered 05/06/19 09:43:43                 Page 4 of 19
Case No:
Debtor(s):   Brenda Hiley Owens



The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.     SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.            VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Tarrant Count Tax Assessor                                    10937 Braemoor Dr., Haslet, TX 76052                               $1,944.68

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)
Internal Revenue Service                                                          $2,051.99       Month(s) 1-59                       Pro-Rata

I.     SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.     UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Afni                                                                 $103.00
Alliance One Receivables Mgmt                                          $0.00
AMCA                                                                 $192.98
American Airlines Fcu                                              $5,175.00
American Airlines Fcu                                                $250.00
American Airlines Fcu                                              $2,960.00
American Airlines Fcu                                                $319.00

                                                                 Page 4
       Case 19-41825-elm13 Doc 2 Filed 05/06/19                     Entered 05/06/19 09:43:43              Page 5 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


American Airlines Fcu                                            $250.00
AT&T                                                             $429.02
Baylor Medical Center at Waxahachie                              $199.65
Capital 1 Bank                                                   $357.00
Cash Central                                                     $136.40
Cbe Group                                                        $286.00
Consumer Portfolio Svc                                         $4,081.35 Unsecured portion of the secured debt (Bifurcated)
Credence Resource Management LLC                                 $405.33
Credit Management Lp                                             $421.00
Credit Management LP                                               $0.00
Credit One Bank Na                                               $276.00
Credit Systems Intl In                                            $31.00
Financial Credit Svcs                                          $1,512.00
First Premier Bank                                               $464.00
First Premier Bank                                               $384.00
Harling, Hill, Scott & Associates                                $391.15
Hill Attorney Group                                              $548.72
Integrity Home Mgmt.                                             $395.00
Joel Cardis Attorney                                             $103.83
MCNT/USMD                                                        $753.00
Medical Center Alliance                                            $0.00
Medicredit                                                       $126.33
Nationwide Recovery                                              $220.00
NCO Financial                                                    $239.75
NCO Financial Systems                                            $377.50
NCO Financial Systems                                            $357.71
North Hills Hospital                                             $421.73
North Hills Hospital                                             $251.35
NTTA                                                             $902.52
NTTA                                                             $273.04
Paramount Recovery                                               $122.00
Qualia Collection Services                                       $302.00
Quest Diagnostics                                                  $0.00
Rjm Acq Llc                                                      $507.00
Second Round Lp                                                $1,114.00
Texas Health                                                     $800.00
Unique National Collections                                       $28.00
United Revenue Corp                                              $738.00

TOTAL SCHEDULED UNSECURED:                                    $27,205.36

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     3%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
      Case 19-41825-elm13 Doc 2 Filed 05/06/19                            Entered 05/06/19 09:43:43                 Page 6 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-41825-elm13 Doc 2 Filed 05/06/19                          Entered 05/06/19 09:43:43                 Page 7 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
      Case 19-41825-elm13 Doc 2 Filed 05/06/19                           Entered 05/06/19 09:43:43                 Page 8 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

                                                                  Page 8
      Case 19-41825-elm13 Doc 2 Filed 05/06/19                           Entered 05/06/19 09:43:43                 Page 9 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
     Case 19-41825-elm13 Doc 2 Filed 05/06/19                         Entered 05/06/19 09:43:43               Page 10 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
     Case 19-41825-elm13 Doc 2 Filed 05/06/19                         Entered 05/06/19 09:43:43                Page 11 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 19-41825-elm13 Doc 2 Filed 05/06/19                        Entered 05/06/19 09:43:43                Page 12 of 19
Case No:
Debtor(s):   Brenda Hiley Owens




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the     6th day of May, 2019         :

(List each party served, specifying the name and address of each party)


Dated:               May 6, 2019                                          /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Afni                                              American Airlines Fcu                             Capital 1 Bank
xxxxxx3281                                        xxxxxxxxx0010                                     xxxxxxxxxxxx3491
1310 Martin Luther King Dr                        Po Box 619001                                     Attn: Bankruptcy Dept.
Bloomington, IL 61701                             Dfw Airport, TX 75261                             PO Box 30285
                                                                                                    Salt Lake City, UT 84130


Alliance One Receivables Mgmt                     American Airlines Fcu                             Cash Central
xxxx2438                                          xxxxxxxxx0050                                     xxx7941
6160 Mission Gorge Road                           Po Box 619001                                     631 N. Stephanie St. #419
Ste. 300                                          Dfw Airport, TX 75261                             Henderson, NV 89014
San Diego, CA 92120


AMCA                                              AT&T                                              Cbe Group
xxxxxxx5821                                       xxxxx1936                                         xxxxx9958
4 Westchester Plaza Ste. 110                      P.O. Box 5001                                     1309 Technology Pkwy
Elmsford, NY 10523                                Carol Stream, IL 60197                            Cedar Falls, IA 50613



American Airlines Fcu                             AT&T Mobility                                     Conns Credit Corp
xxxxxxx7303                                       xxxxxxxx4546                                      xxxxx7734
Po Box 619001                                     PO Box 650553                                     Box 2356
Dfw Airport, TX 75261                             Dallas, TX 75265-0553                             Beaumont, TX 77704



American Airlines Fcu                             Baylor Medical Center at Waxahachie               Consumer Portfolio Svc
xxxxxxx7350                                       Centralized Business Services                     xxxxxxx4823
Po Box 619001                                     2001 Bryan Street                                 Attn: Bankruptcy
Dfw Airport, TX 75261                             Suite 2600                                        19500 Jamboree Rd
                                                  Dallas, TX 75201                                  Irvine, CA 92612


American Airlines Fcu                             Brenda Hiley Owens                                Credence Resource Management LLC
xxxxxxxxx0003                                     10937 Braemoor Dr.                                xxxxx9816
Po Box 619001                                     Haslet, TX 76052                                  17000 Dallas Pkwy #204
Dfw Airport, TX 75261                                                                               Dallas, TX 75248




                                                               Page 12
     Case 19-41825-elm13 Doc 2 Filed 05/06/19       Entered 05/06/19 09:43:43   Page 13 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


Credit Management Lp              Fort Worth Public Library             Medical Center Alliance
xxxx7386                          500 W. Third St.                      xxxx1271
Attention: Bankruptcy             Fort Worth, TX 76102-7305             PO Box 740782
4200 International Pwy                                                  Cincinnati, OH 45274-0782
Carrolton, TX 75007


Credit Management LP              Harling, Hill, Scott & Associates     Medicredit
xxxxx1883                         7209-J W.T. Harris Blvd.              xxxx1271
6080 Tennyson Pkwy. Ste. 100      Charlotte, NC 28227                   PO Box 1629
Plano, TX 75024                                                         Maryland Heights, MO 63043



Credit One Bank Na                Hill Attorney Group                   Mr. Cooper
xxxxxxxxxxxx7891                  xxxxxxxxxxxx7726                      xxxxx3644
PO Box 98873                      4100 Midway rd., Ste. 1110            Attention: Bankruptcy
Las Vegas, NV 89193               Carrollton, TX 75007                  PO Box 619098
                                                                        Dallas, TX 75261-9741


Credit Systems Intl In            Integrity Home Mgmt.                  Nationwide Recovery
xxxxx1324                         5664 Denton Hwy.                      xxx5607
1277 Country Club Ln              Halton City, TX 76148                 501 Shelley Dr Ste 300
Fort Worth, TX 76112                                                    Tyler, TX 75701



Dish Network                      Internal Revenue Service              NCO Financial
Dept 0063                         Centralized Insolvency Operations     xxxxx0724
Palatine, IL 60055-0063           PO Box 7346                           507 Prudential Rd.
                                  Philadelphia, PA 19101-7346           Horsham, PA 19044



Financial Credit Svcs             Joel Cardis Attorney                  NCO Financial Systems
xxx5116                           x0175                                 xxxx5123
PO Box 90                         2006 Swede Rd.                        507 Prudential Rd
Clearwater, FL 33757              East Norriton, PA 19401               Horsham, PA 19044



First Premier Bank                McCarthy Holthus                      NCO Financial Systems
xxxxxxxxxxxx4443                  1255 West 15th St., Suite 1060        xxxxxx5927
601 S Minnesota Ave               Plano, TX 75075                       507 Prudential Rd
Sioux Falls, SD 57104                                                   Horsham, PA 19044



First Premier Bank                MCNT/USMD                             North Hills Hospital
xxxxxxxxxxxx9613                  9003 Airport Freeway                  xxxx7934
601 S Minnesota Ave               Suite 300                             PO Box 99400
Sioux Falls, SD 57104             N. Richland Hills, TX 76180           Louisville, KY 40269




                                              Page 13
     Case 19-41825-elm13 Doc 2 Filed 05/06/19       Entered 05/06/19 09:43:43   Page 14 of 19
Case No:
Debtor(s):   Brenda Hiley Owens


North Hills Hospital               Second Round Lp
xxxx1642                           xxxxxx2368
PO Box 639400                      4150 Friedrich Lane Suit
Irving, TX 75063                   Austin, TX 78744



NTTA                               Tarrant Count Tax Assessor
xxxxx1883                          xxxx2861
PO Box 660244                      100 E. Weatherford
Dallas, TX 75266-0244              Ft. Worth, TX 76196



NTTA                               Texas Health
xxxx2438                           612 Lamar Blvd.
PO Box 660244                      Arlington, TX 76011
Dallas, TX 75266-0244



Paramount Recovery                 Texas Medicine Resources
xxxxxxxxxxxxx5763                  PO Box 8549
Attn: Bankruptcy                   Ft Worth, TX 76124-0549
PO Box 788
Lorina, TX 76655


Premier Community Property Mgmt.   Unique National Collections
xxxxxxxxx0703                      xxxx4095
c/o Dorado Ranch HOA               119 E Maple St
3102 Oak Lawn Ave. Ste. 202        Jeffersonville, IN 47130
Dallas, TX 75219


Qualia Collection Services         United Revenue Corp
xxxxxxxx5154                       xxx2451
1444 N. Mcdowell Ave.              204 Billings St
Petaluma, CA 94954                 Suite 120
                                   Arlington, TX 76010


Quest Diagnostics
xxxxxx3870
PO Box 740779
Cincinnati, OH 45274



Rjm Acq Llc
xxxxx6604
575 Underhill Blvd Suite 224
Syosset, NY 11791




                                              Page 14
       Case 19-41825-elm13 Doc 2 Filed 05/06/19                          Entered 05/06/19 09:43:43                      Page 15 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Brenda Hiley Owens                          xxx-xx-2712      §      CASE NO:
       10937 Braemoor Dr.                                           §
       Haslet, TX 76052                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        5/6/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,125.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $212.00                              $212.50
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $60.90                                $0.00

 Subtotal Expenses/Fees                                                                           $277.90                              $212.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,847.10                            $1,912.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Consumer Portfolio Svc               2013 Mitsubishi Outlander            $10,681.35          $6,600.00           1.25%                 $82.50

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                $82.50

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Mr. Cooper                           10937 Braemoor Dr. Haslet, TX 76052 8/1/2019           $164,934.56      $253,297.00              $1,416.45

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,416.45




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-41825-elm13 Doc 2 Filed 05/06/19                         Entered 05/06/19 09:43:43                 Page 16 of 19
Case No:
Debtor(s):   Brenda Hiley Owens



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $82.50
      Debtor's Attorney, per mo:                                                                                              $1,764.60
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,416.45
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $82.50
      Debtor's Attorney, per mo:                                                                                               $413.55
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         5/6/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-41825-elm13 Doc 2 Filed 05/06/19                    Entered 05/06/19 09:43:43              Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:   Brenda Hiley Owens                                                       CASE NO.

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      5/6/2019                                               /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Afni                                           AT&T Mobility                                   Cbe Group
1310 Martin Luther King Dr                     PO Box 650553                                   1309 Technology Pkwy
Bloomington, IL 61701                          Dallas, TX 75265-0553                           Cedar Falls, IA 50613




Alliance One Receivables Mgmt                  Baylor Medical Center at Waxahachie             Conns Credit Corp
6160 Mission Gorge Road                        Centralized Business Services                   Box 2356
Ste. 300                                       2001 Bryan Street                               Beaumont, TX 77704
San Diego, CA 92120                            Suite 2600
                                               Dallas, TX 75201


AMCA                                           Brenda Hiley Owens                              Consumer Portfolio Svc
4 Westchester Plaza Ste. 110                   10937 Braemoor Dr.                              Attn: Bankruptcy
Elmsford, NY 10523                             Haslet, TX 76052                                19500 Jamboree Rd
                                                                                               Irvine, CA 92612



American Airlines Fcu                          Capital 1 Bank                                  Credence Resource Management LLC
Po Box 619001                                  Attn: Bankruptcy Dept.                          17000 Dallas Pkwy #204
Dfw Airport, TX 75261                          PO Box 30285                                    Dallas, TX 75248
                                               Salt Lake City, UT 84130



AT&T                                           Cash Central                                    Credit Management Lp
P.O. Box 5001                                  631 N. Stephanie St. #419                       Attention: Bankruptcy
Carol Stream, IL 60197                         Henderson, NV 89014                             4200 International Pwy
                                                                                               Carrolton, TX 75007
       Case 19-41825-elm13 Doc 2 Filed 05/06/19          Entered 05/06/19 09:43:43            Page 18 of 19


                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

  IN RE:   Brenda Hiley Owens                                           CASE NO.

                                                                        CHAPTER      13

                                        Certificate of Service
                                         (Continuation Sheet #1)

Credit Management LP                Harling, Hill, Scott & Associates              MCNT/USMD
6080 Tennyson Pkwy. Ste. 100        7209-J W.T. Harris Blvd.                       9003 Airport Freeway
Plano, TX 75024                     Charlotte, NC 28227                            Suite 300
                                                                                   N. Richland Hills, TX 76180



Credit One Bank Na                  Hill Attorney Group                            Medical Center Alliance
PO Box 98873                        4100 Midway rd., Ste. 1110                     PO Box 740782
Las Vegas, NV 89193                 Carrollton, TX 75007                           Cincinnati, OH 45274-0782




Credit Systems Intl In              Integrity Home Mgmt.                           Medicredit
1277 Country Club Ln                5664 Denton Hwy.                               PO Box 1629
Fort Worth, TX 76112                Halton City, TX 76148                          Maryland Heights, MO 63043




Dish Network                        Internal Revenue Service                       Mr. Cooper
Dept 0063                           Centralized Insolvency Operations              Attention: Bankruptcy
Palatine, IL 60055-0063             PO Box 7346                                    PO Box 619098
                                    Philadelphia, PA 19101-7346                    Dallas, TX 75261-9741



Financial Credit Svcs               Joel Cardis Attorney                           Nationwide Recovery
PO Box 90                           2006 Swede Rd.                                 501 Shelley Dr Ste 300
Clearwater, FL 33757                East Norriton, PA 19401                        Tyler, TX 75701




First Premier Bank                  Leinart Law Firm                               NCO Financial
601 S Minnesota Ave                 11520 N. Central Expressway                    507 Prudential Rd.
Sioux Falls, SD 57104               Suite 212                                      Horsham, PA 19044
                                    Dallas, Texas 75243



Fort Worth Public Library           McCarthy Holthus                               NCO Financial Systems
500 W. Third St.                    1255 West 15th St., Suite 1060                 507 Prudential Rd
Fort Worth, TX 76102-7305           Plano, TX 75075                                Horsham, PA 19044
       Case 19-41825-elm13 Doc 2 Filed 05/06/19              Entered 05/06/19 09:43:43       Page 19 of 19


                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE:   Brenda Hiley Owens                                          CASE NO.

                                                                       CHAPTER      13

                                           Certificate of Service
                                            (Continuation Sheet #2)

North Hills Hospital                   Rjm Acq Llc                                United States Trustee- Northern District
PO Box 99400                           575 Underhill Blvd Suite 224               1100 Commerce St, Rm 976
Louisville, KY 40269                   Syosset, NY 11791                          Dallas, TX 75242




North Hills Hospital                   Second Round Lp
PO Box 639400                          4150 Friedrich Lane Suit
Irving, TX 75063                       Austin, TX 78744




NTTA                                   Tarrant Count Tax Assessor
PO Box 660244                          100 E. Weatherford
Dallas, TX 75266-0244                  Ft. Worth, TX 76196




Paramount Recovery                     Texas Health
Attn: Bankruptcy                       612 Lamar Blvd.
PO Box 788                             Arlington, TX 76011
Lorina, TX 76655



Premier Community Property Mgmt.       Texas Medicine Resources
c/o Dorado Ranch HOA                   PO Box 8549
3102 Oak Lawn Ave. Ste. 202            Ft Worth, TX 76124-0549
Dallas, TX 75219



Qualia Collection Services             Unique National Collections
1444 N. Mcdowell Ave.                  119 E Maple St
Petaluma, CA 94954                     Jeffersonville, IN 47130




Quest Diagnostics                      United Revenue Corp
PO Box 740779                          204 Billings St
Cincinnati, OH 45274                   Suite 120
                                       Arlington, TX 76010
